Citation Nr: 1439697	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-38 888	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for urinary stricture.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  These matters were previously before the Board in February 2014, when they were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In its February 2014 remand, the Board instructed the AOJ to arrange for the appellant to be examined by an urologist to determine the nature and likely etiology of his urinary stricture and whether such stricture caused or aggravated the kidney disability.  In particular, if the urinary stricture was determined to be unrelated to service, the examiner was to opine as to the more likely etiology.  The examiner was also asked to include rationale for all opinions.

On VA examination in April 2014, the examiner noted his review of the record.  He reported that the Veteran's urinary stricture began in 1968 (the year of separation from service), summarized a history of treatment of both the stricture and kidney disability, and concluded that both disabilities were unrelated to service.  The only rationale provided was a lack of treatment during service, and the examiner did not respond to the request for a more likely etiology (particularly significant if the examiner concluded, as the examination report suggests, that a disability began within a year following separation from service.)  Consequently, the opinions by the April 2014 VA examiner did not fully comply with the Board's February 2014 remand instructions, and are inadequate for rating purposes.

Once VA undertakes to provide an examination, it must provide one that is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, another remand to secure medical opinions accompanied by adequate rationale, and to ensure compliance with the prior remand is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a urologist (a physician other than the April 2014 VA examiner) to ascertain the likely etiology of his urinary stricture (and specifically whether or not it was incurred in service).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination/interview of the Veteran, the examiner should provide responses to the following:

(a) What is the most likely etiology for the Veteran's urinary stricture?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to (was incurred or aggravated during) his service?  If the urinary stricture is determined to be unrelated to service, the examiner should identify the etiology considered more likely.   

(b) If the urinary stricture is determined to be related to service, the examiner should further opine whether the urinary stricture caused or aggravated the kidney disorder for which service connection is sought.

The examiner must explain the rationale for all opinions, citing to supporting clinical data/medical literature as appropriate.

2.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

